Exhibit News Release Contacts: First Solar, Inc. Jens Meyerhoff Larry Polizzotto Chief Financial Officer Vice President, Investor Relations (602) 414 - 9315 (602) 414 - 9315 investor@firstsolar.com lpolizzotto@firstsolar.com CORRECTING and REPLACING First Solar, Inc. Accounces 2009 Fourth Quarter and Year-end Financials Results - Maintains Previously Issued 2010 Guidance Tempe, AZ — ­ February 19, 2010 —First Solar is re-issuing its fourth quarter/year end earningspress release, issued earlier on February 18, 2010,to correct a typographical error contained in it. The reported number for the line item “Other current liabilities” in the consolidated balance sheet as of December 26, 2009should have stated (in thousands) $95,202 not $95,902. All other numbers and information remain unchanged. The corrected release reads: First Solar, Inc. Announces 2009 Fourth Quarter and Year-end Financial Results – Maintains previously issued 2010 Guidance Tempe, AZ — ­ February 18, 2010 — First Solar, Inc. (NASQAQ: FSLR) today announced its financial results for the fourth quarter and fiscal year ended
